Citation Nr: 9912177	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-34 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
cellulitis of the toes of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
December 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Hartford, Connecticut 
Regional Office (RO), denying the veteran an increased 
(compensable) evaluation for service-connected cellulitis of 
the toes of the left foot.  

This case was previously before the Board and in January 1998 
was remanded to the RO for further development.  The case has 
since been returned to the Board.  



FINDING OF FACT

Cellulitis of the toes of the left foot is manifested by a 
history of superficial scarring, which is not poorly 
nourished, not tender and painful on objective demonstration, 
and does not limit function of any affected part.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
cellulitis of the toes of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.31 and Part 4, Diagnostic Code 7803, 7804, 7805 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially we note that we have found that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, we find that he had presented a claim which is not 
inherently implausible.  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The Board is satisfied that all efforts to obtain relevant 
facts have been attempted by the RO.  No further assistance 
is thus required to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  Here we note that in its January 
1998 remand the Board sought, among other things, the 
veteran's assistance in clarifying the nature of his current 
claim and obtaining pertinent evidence related thereto in 
light of his statements and the clinical record.  An RO 
letter to the veteran in March 1998 attempting to obtain 
further pertinent information went unanswered.  The veteran 
is reminded that the duty to assist is not a one-way street 
and he has not fulfilled his duty to cooperate in this 
matter.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Factual Background

The veteran's service medical records include the veteran's 
December 1953 medical examination for service separation 
which contains clinical history noting that the veteran 
suffered a foot infection in November 1952.  The actual 
treatment records relating to this infection are not on file.  

On the veteran's initial post service VA examination in 
January 1954, the veteran made no complaints referable to his 
feet.  An examination of the veteran's skin and feet was 
negative for any findings.  It was however recorded on 
surgical examination that the veteran sustained a superficial 
shell fragment wound to the dorsum of several toes while in 
Korea.  It was further noted that there was no tendon or bone 
injury and that the veteran was returned to duty in five 
days.  

Service connection for cellulitis involving the toes of the 
left foot was established by a March 1954 RO rating action.  

On VA surgical examination in December 1958 the veteran said 
that his left shoe was penetrated by shell fragments and that 
injury resulted over the dorsum of several left toes.  He 
further said that the toes were swollen and that he was 
hospitalized and treated for about 10 days in 1952.  The 
veteran complained that the left second, third and fourth 
toes stiffened and tightened up in cold weather.  Examination 
of the toes revealed that they were in hammertoe deformity.  
There was full range of dorsiflexion and plantar flexion of 
all left toes.  There was no recognizable scarring of any of 
the left toes or foot.  The examiner reported that no signs 
of cellulitis were noted.  

In June 1995, in connection with his current claim, the 
veteran was afforded a VA orthopedic examination.  On this 
examination the veteran reported that machine-gun fire in 
Korea struck him across the dorsum of the foot.  He said, at 
the time, it was 35 degrees below and he developed frostbite 
in the left leg.  He said that following his service 
discharge he noticed that he developed progressive atrophy in 
his left calf and fungal infection of the nails.  On physical 
examination the veteran was found to have obvious atrophy of 
the left calf in addition to mild atrophy of the left 
quadriceps.  Examination of the foot showed fungal infection 
of the nails.  The veteran had an active range of motion with 
dorsiflexion to 10 degrees and plantar flexion of 30 degrees.  
There was no evidence of deep tendon rubor.  There was an 
absence of hair to the level of the knee on the left leg; 
however, there was normal hair distribution on the right leg.  
The examiner stated that he was at a loss to explain the 
atrophy.  He noted that the veteran's foot did show erythema 
in the skin with mild atypia in the vascular pattern.  He 
added that no other abnormalities were noted.  

In May 1996 the veteran was evaluated by private physicians 
for complaints of reoccurrence of pain in both heels and 
arches as well as left foot instability.  The veteran 
provided a history of hospitalization and treatment for a 
thermal injury in service.  Following a physical examination, 
left drop foot with associated clawing was the diagnostic 
impression.  Electromyograph studies found electrical 
evidence of chronic denervation in the left lower extremity 
musculature.  


Analysis

In this case the veteran essentially contends that his 
service-connected disability of the left foot is more 
disabling than currently evaluated and that this disability 
occasionally interferes with his walking.  

Disability evaluations are determined by the application of a 
schedule of ratings which are based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (rating schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
rating schedule represent as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and the residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnoses, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

The RO has assigned a noncompensable evaluation for the 
veteran's cellulitis condition involving the toes of the left 
foot by analogy to scarring.  Under Diagnostic Code 7803, 
scars which are superficial, poorly nourished, with repeated 
ulcerations warrant a 10 percent evaluation.  Under 
Diagnostic Code 7804 a 10 percent evaluation may be assigned 
for superficial scars which are tender and painful on 
objective demonstration.  Alternatively, under Diagnostic 
Code 7805, a rating may be assigned on limitation of function 
of the part affected.  

The noncompensable evaluation has been in effect since the RO 
granted service connection for the veteran's left foot 
disability in March 1954.  No evidence of residual disability 
was found when the veteran was examined by VA at the 
beginning of that year.  

The evidence associated with the claims file in connection 
with the current appeal has provided no basis upon which to 
predicate a grant of entitlement to an increased 
(compensable) evaluation under Diagnostic Codes 7803, 7804, 
7805.  In this regard, the Board notes that the June 1995 VA 
examination disclosed no evidence of development or 
pathological worsening of the service-connected disability.  
Specifically, the affected parts of the left foot, i.e., the 
toes, were not shown to have scarring, poor nourishment, 
ulceration, tenderness and pain, or limitation of function 
attributable to residuals of cellulitis.  No other Diagnostic 
Code is applicable, as no scarring, infection, or other 
residual of a wound or cellulitis of the left toes is 
currently identified.  The residuals of a vascular injury 
affecting the veteran's left lower extremity noted on VA 
examination in June 1995 as well as neurological deficits 
identified on private examination in May 1996 are not 
objectively shown to be associated with the veteran's 
service-connected disability.  As the source of these 
conditions is not a disability for which service connection 
has been granted, symptoms attributable thereto may not be 
considered in evaluating the veteran's service-connected 
disorder.  To afford the veteran an opportunity to enlarge 
his claim and identify pertinent evidence, the case was 
remanded.  As noted above, the veteran did not respond.

In sum, the above clinical findings do not provide an 
evidentiary basis upon which to predicate a grant of the 
benefits sought with application of pertinent governing 
schedular criteria.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.  





ORDER

An increased (compensable) evaluation for cellulitis of the 
toes of the left foot is denied.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

